Title: General Orders, 13 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Friday July 13th 1781.
                     Parole Portsmouth
                     Countersigns Augusta
                  Bolton.
                  For the Day Tomorrow
                  Brigadier General GloverLieutenant Colonel Sproutfor Picquet  Major MorrelInspector  from 3d Massachusetts brigadeCaptain Timothy Remick of the first Massachusett’s regiment is appointed to do the duty of Inspector of the first Massachusett’s Brigade and is to be obeyed accordingly.
                  Captain Seth Drew of the second Massachusetts regiment is appointed to do the duty of Inspector to the second Massachussett’s Brigade and is to be respected and obeyed accordingly.
                  Captain Caleb Robinson of the second New Hampshire Regiment is appointed to do the duty of Inspector to General Stark’s Brigade vice Major Scott resigned that office and is to be obeyed and respected accordingly.
                  A Surgeon from the third Massachusetts Brigade will this day relieve the one on command with Colonel Scammel.
                  A Surgeon from each Brigade will attend at the Flying Hospital tomorrow morning at eleven ô clock to receive a set of Capital Instruments for the use of the Brigade.
               